ORDER

PER CURIAM.
Plaintiff, Doe, appeals the judgment of the Circuit Court of the City of St. Louis dismissing Count five of his petition against defendant Justin Rigali, in his representative capacity as Archbishop of the Roman Catholic Diocese of St. Louis, an unincorporated association, for failure to state a claim for which relief may be granted; and granting defendant Bruce Forman’s motion for summary judgment, for failure to bring a claim within the applicable statute of limitations. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to 84.16(b). Rule